Citation Nr: 0117434	
Decision Date: 06/29/01    Archive Date: 07/03/01

DOCKET NO.  96-39 494	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Whether there is new and material evidence to reopen a claim 
of entitlement to service connection for residuals of a back 
injury.


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Associate Counsel


INTRODUCTION


The veteran had active service from January 1967 to November 
1969.  This matter comes before the Board of Veterans' 
Appeals (BVA or Board) on appeal from an October 1995 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office in Muskogee, Oklahoma (RO) which found that the 
veteran had not submitted new and material evidence to reopen 
a claim of entitlement to service connection for residuals of 
a back injury.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  In an unappealed rating decision dated September 1989, 
the RO denied service connection for residuals of a back 
injury.  

3.  In a January 1994 rating decision, the RO found that no 
new and material evidence had been submitted to reopen the 
veteran's claim of entitlement to service connection for 
residuals of a back disorder.  The veteran was notified of 
this determination by VA letter dated in February 1994, but 
did not timely appeal this determination.

4.  The evidence associated with the claims file subsequent 
to the January 1994 rating decision is new, and so 
significant that it must be considered in order to decide 
fairly the merits of the claim for service connection for 
residuals of a back injury.


CONCLUSION OF LAW

1.  The January 1994 rating decision that found that no new 
and material evidence had been submitted to reopen a claim 
for service connection for residuals of a back injury that 
had been denied in an unappealed September 1989 rating 
decision is final.  38 U.S.C.A. §§ 5108, 7105 (West 1991); 
38 C.F.R. §§ 20.302, 20.1103 (2000).

2.  The evidence associated with the veteran's claims file 
subsequent to the RO's January 1994 rating decision is new 
and material, and the requirements to reopen the veteran's 
claim of entitlement to service connection for residuals of a 
back injury have been met.  38 U.S.C.A. § 5108 (West 1991); 
38 C.F.R. §§ 3.156(a), 20.1105 (2000); Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that on November 9, 2000, the President 
signed the Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475 (2000) (to be codified at 38 U.S.C. §§ 5100-
5103A, 5106-7, 5126) ("VCAA"), which substantially modified 
the circumstances under which VA's duty to assist claimants 
applies, and how that duty is to be discharged.  The new law 
affects claims pending on or filed after the date of 
enactment (as well as certain claims which were finally 
denied during the period from July 14, 1999 to November 9, 
2000).  Changes potentially relevant to the veteran's appeal 
include the establishment of specific procedures for advising 
the claimant and his or her representative of information 
required to substantiate a claim, a broader VA obligation to 
obtain relevant records and advise claimants of the status of 
those efforts, and an enhanced requirement to provide a VA 
medical examination or obtain a medical opinion in cases 
where such a procedure is necessary to make a decision on a 
claim.  In regard to the duty to assist nothing in the 
section shall be construed to require the Secretary to reopen 
a claim that has been disallowed except when new and material 
evidence is presented or secured.  The Board finds that in 
the instant case the veteran and his representative were 
advised by the VA of the information required to reopen the 
claim and the Board may proceed with appellate review.

The veteran essentially requests that the Board reopen his 
claim of entitlement to service connection for residuals of a 
back injury on the basis that he has submitted new and 
material evidence not only sufficient to reopen his claim, 
but also sufficient to grant service connection.  

The Board observes that the veteran's claim of entitlement to 
service connection was first considered and denied in 
September 1989 on the basis that his back injury during 
service was acute and did not result in any residuals.  In a 
January 1994 rating decision, the RO found that no new and 
material evidence had been submitted to reopen the veteran's 
previously denied claim.  The veteran was provided notice of 
this determination by VA letter dated in February 1994, but 
did not appeal.  The veteran's claim was again denied in a 
July 1995 rating decision because the veteran did not submit 
new and material evidence to warrant reconsidering the 
previously denied claim for service connection.   The veteran 
submitted additional evidence in August 1995, and in October 
1995 the RO again denied the veteran's claim on the same 
basis.  The veteran filed a Notice of Disagreement in 
December 1995 and the RO issued a Statement of the Case in 
June 1996.  In August 1996, the veteran submitted additional 
evidence with his VA Form 9 and the RO issued a Supplemental 
Statement of the Case.  The RO found that the evidence was 
new, but not material to the claim because it did not 
establish that the veteran's current back disorder was 
related to any back injury during service.

As a general rule, within one year from the date of mailing 
the notice of the RO's decision, a Notice of Disagreement 
(NOD) must be filed in order to initiate an appeal of any 
issue adjudicated by the RO.  See 38 U.S.C.A. § 7105(a), 
(b)(1).  If a NOD is not filed within one year of notice of 
the decision, the RO's determination becomes final.  See 
38 U.S.C.A. § 7105(c).  Once an RO's decision becomes final, 
absent submission of new and material evidence, the claim may 
not be reopened or readjudicated by the VA.  See 38 U.S.C.A. 
§ 5108.  In this case, the veteran did not file a NOD after 
the RO's September 1989 rating decision or to the RO's 
January 1994 rating decision.  Therefore, the RO's rating 
decisions are final and are not subject to revision on the 
same factual basis.  See 38 U.S.C.A. § 5108; 38 C.F.R. 
§§ 3.104 (a), 3.156, 20.302, 20.1103 (2000).  However, if new 
and material evidence is presented or secured with regard to 
a claim that was disallowed, the Secretary must reopen the 
claim and review the former disposition of the claim.  See 
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

The question of whether evidence is "new and material" is 
analyzed under 38 C.F.R. § 3.156(a).  The first step requires 
determining whether the newly presented evidence "bears 
directly and substantially upon the matter under 
consideration," i.e. whether it is probative of the issue at 
hand.  See Cox v. Brown, 5 Vet. App. 95, 98 (1993).  Evidence 
is probative when it "tend[s] to prove, or actually proves 
an issue."  Routen v. Brown, 10 Vet. App. 183, 186 (1997) 
(citing Black's Law Dictionary 1203 (6th ed. 1990)).  Second, 
the evidence must actually be shown to be "new," and not of 
record when the last final decision denying the claim was 
made.  See Struck v. Brown, 9 Vet. App. 145, 151 (1996).  In 
other words, the evidence cannot be cumulative or redundant.  
See 38 C.F.R. § 3.156(a).  The final step of the analysis is 
whether the evidence "is so significant that it must be 
considered in order to fairly decide the merits of the 
claim."  Hodge v. West, 155 F.3d 1356, 1359 (Fed. Cir. 1998) 
(citing 38 C.F.R. § 3.156(a)).  This does not mean that the 
evidence warrants a revision of the prior determination.  It 
is intended to ensure that the Board has all potentially 
relevant evidence before it.  See Hodge at 1363 (citing 
"Adjudication; Pensions, Compensation, Dependency: New and 
Material Evidence; Final Definition," 55 Fed. Reg. At 52274 
(1990)).  The credibility of the new evidence is to be 
presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  If all of the tests are satisfied, the claim must be 
reopened.

The RO's September 1989 rating decision that denied service 
connection for residuals of a back injury relied on the 
veteran's service medical records. Service medical records 
dated September 22, 1969 reflect that the veteran suffered a 
back injury when he fell ten to fifteen feet from a water 
tower.  According to the records, the veteran fell and landed 
on his feet, resulting in pain and tenderness along T10-L2.  
The records indicate that the veteran had full range of 
motion and that there was no neurological damage.  The 
veteran was diagnosed as having a soft tissue trauma and to 
rule out a compression fracture.  X-rays were reported to be 
negative.  Records dated September 25, 1969 indicate that the 
veteran continued to complain of back pain, worse on the 
right side exacerbated by driving a truck.  No diagnosis was 
noted other than "back pain in [the] right paraspinal 
region."  Records dated October 20, 1969 state that the 
veteran's back pain had "greatly improved," but noted that 
his back still bothered him some while driving trucks.  No 
diagnosis or other physical findings were noted.  The 
veteran's November 1969 separation examination was negative 
for findings or a diagnosis of a back disability.  On the 
associated report of medical history, however, the veteran 
did report a history of recurrent back trouble, although the 
examiner wrote in the narrative portion of that report that 
"all EPTS."  Of note, however, the veteran denied a history 
of recurrent back pain on his July 1967 preinduction 
examination.  

Additional pertinent evidence has been associated with the 
claims file since the RO's prior final denial of the 
veteran's claim for service connection.  This evidence 
includes private medical records dated March 1972 through 
April 1972, as well as VA medical records dated July 1993 to 
December 1995.  Numerous lay statements, received in June 
1995, were also associated with the claims file.  The medical 
records show that the veteran reported a history of chronic 
low back pain dating from 1969, when he fell from the water 
tower.  The medical records also show that the veteran was 
treated for chronic low back pain at various intervals since 
discharge.  Additionally, a VA medical record dated January 
1994 and received in August 1996 diagnosed the veteran with 
"chronic back pain, most likely secondary to trauma in 1969 
. . . ."

Based on the foregoing evidence, the Board finds that the 
veteran has submitted new and material evidence sufficient to 
reopen his claim of entitlement to service connection for 
residuals of a back injury.  The new evidence tends to 
support the veteran's contention that the veteran's current 
back disorder resulted from his back injury during service, 
and the evidence is neither cumulative nor redundant.  Prior 
to January 1994, the record did not contain such evidence.  
While the veteran's service medical records included a 
treatment for a back injury and the veteran gave a history of 
recurrent back trouble on service separation examination, 
physical examination at that time was negative and there was 
no other evidence available at that date linking the 
veteran's in-service back injury to his current back 
disorder.  However, newly submitted evidence suggests that 
that the veteran's current back injury may be related to his 
in-service injury.  Accordingly, the Board finds that the 
veteran submitted new and material evidence, and that his 
claim must be reopened.



ORDER

New and material evidence has been submitted which is 
sufficient to reopen the claim of service connection for 
residuals of a back injury, and to this extent only, the 
appeal is granted.


REMAND

As previously indicated, on November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  In pertinent 
part, this law substantially modified the circumstances under 
which VA's duty to assist a claimant applies, and how that 
duty is to be discharged.  As noted, these changes include an 
enhanced requirement to provide a VA medical examination or 
obtain a medical opinion when necessary to make a decision on 
a claim.

The veteran claims that he is entitled to service connection 
for residuals of a back injury.  A review of the evidence 
shows that the veteran has reported a history of a back 
injury in service.  The veteran was diagnosed with a soft 
tissue trauma following a back injury during service and the 
service medical records contain several other notations 
regarding continuing back pain, including a notation on the 
veteran's separation examination medical history report.  In 
addition, VA medical records reflect the veteran's continuing 
back pain, and suggest that the veteran's current back 
disorder resulted from the veteran's injury during service.  
The Board notes that the veteran has not yet been afforded a 
VA examination in connection with the veteran's current 
appeal, and the Board is of the opinion that such a VA 
examination would be helpful.  Furthermore, the RO has not 
yet considered whether any additional notification or 
development is required under the Veterans Claims Assistance 
Act of 2000.

Therefore, it is the Board's opinion that in order to give 
the veteran every consideration with respect to the current 
appeal, further development of the case is necessary.  
Accordingly, this case is REMANDED for the following action:

1.  The RO is requested to review the 
entire file and undertake any development 
necessary to comply with the Veterans 
Claims Assistance Act of 2000, Pub. L. 
No. 106-475 (2000).

2.  The veteran should be afforded an 
examination to determine the nature, 
severity, and etiology of any back 
disorder.  Any and all indicated 
evaluations, studies, and tests deemed 
necessary by the examiner should be 
accomplished.  The examiner is requested 
to review all records associated with the 
claims file and to report all complaints 
and clinical findings in detail.  The 
examiner is also requested to offer an 
opinion as to whether it is at least as 
likely as not that the veteran's current 
back disorder is related to the back 
injury that the veteran incurred during 
service.  A complete rationale for all 
expressed opinions should be provided.  

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefits sought are not granted, 
the veteran and his representative should be furnished a 
Supplemental Statement of the Case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this remand is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable 

at this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  No action is required of 
the veteran until he is notified.




		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals


 

